         Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT



THE HANOVER INSURANCE COMPANY



                           Plaintiff,
                                                       CIVIL ACTION
                    V.


RENEWABLE POWER
CONSULTING, P.A. and
ALFRED NASH


                           Defendants.



                                        COMPLAINT

      The Hanover Insurance Company, plaintiff, by and through its undersigned

attorneys, for its complaint herein, alleges against defendants Renewable Power

Consulting, P.A. and Alfred Nash, as follows:

                                         PARTIES

      1. At all times relevant hereto, The Hanover Insurance Company has been an

          insurance company organized under the laws of the State of New Hampshire

          with a principal place of business located at 440 Lincoln Street, Worcester,

          Massachusetts.

      2. At all times relevant hereto, Renewable Power Consulting, P.A. has been a

          corporation organized under the laws of the State of Maine with a principal

          place of business located at 43 Spaulding Road, Palmyra, Maine.



                                            1
  Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 2 of 11




3. At all times relevant hereto, Alfred Nash (hereinafter "Nash") has been an

   executive officer of Renewable Power Consulting, P.A.



                       JURISDICTION AND VENUE

4. This Court enjoys subject matter jurisdiction over this action pursuant to 28

   U.S.C. § 1332 (a) (1) because the plaintiff and defendants are citizens of

   different states and the amount in controversy exceeds $75,000.

5. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

   part of the events or omissions giving rise to the claim occurred or a

   substantial part of property that is subject of the action is situated in

   Connecticut.

                         STATEMENT OF FACTS

6. The Hanover Insurance Company issued a policy of insurance to Renewable

   Power Consulting, P.A. bearing policy number OHP -61 7374207 (hereinafter

   "Policy") with an effective policy period from 8/18/2016 to 8/18/2017. A true

   and accurate copy of the Policy is attached hereto as Exhibit A.

7. At some time prior to December, 2017, Renewable Power Consulting, P.A.

   and Nash agreed to provide services to Putnam Green Power LLC and

   Historic Cargill Falls Mill LLC in connection with the design and construction

   of a hydroelectric generating facility in Putnam, Connecticut (hereinafter

   "Project")

8. In December, 2017, Putnam Green Power LLC and Historic Cargill Falls Mill

   LLC commenced suit against Renewable Power Consulting, P.A. and Nash in


                                       2
 Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 3 of 11




   the United States District Court for the District of Connecticut under the

   caption Putnam Green Power LLC et a! v. Renewable Power Consulting PA

   eta!, and bearing civil action number 3:17 -CV-02004 -SRU (hereinafter

   "Underlying Action") due to alleged failures by Renewable Power Consulting,

   P.A. and Nash in connection with the Project. A true and accurate copy of the

   Second Amended Complaint filed in the Underlying Action is attached hereto

   as Exhibit B.

9. In the Underlying Action, Putnam Green Power LLC and Historic Cargill Falls

   Mill LLC allege, inter al/a, that Renewable Power Consulting, P.A. and Nash

   engaged in professional negligence in that Renewable Power Consulting,

   P.A. and Nash:

      a. Failed to complete required engineering designs and plans in a timely

          and accurate manner;

      b. Failed to design and complete engineering plans and designs in a

          manner that could be constructed and operational on the property in

          accordance with the property's characteristics, as well as Putnam

          Green Power LLC and Historic Cargill Falls Mill LLC's proposed

          construction sequence;

      c. Failed to ensure that Renewable Power Consulting, P.A. and Nash's

         work was designed in a manner consistent with Putnam Green Power

          LLC and Historic Cargill Falls Mill LLC's direction and needs of the

          hydroelectric generating facility;




                                      3
 Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 4 of 11




      d. Failed to complete a variety of work that was part of the scope of work;



      e. Performed work in a neglectful, careless and/or negligent manner.

10. In the Underlying Action, Putnam Green Power LLC and Historic Cargill Falls

   Mill LLC allege, inter a/ia, that Renewable Power Consulting, P.A. and Nash

   negligently engaged in serial misrepresentations and omissions, including as

   to its competencies at the hiring stage, its knowledge and communications

   with vendors, the progress of work at all stages, the timing of delivery of work

   product, the completeness of submissions to regulatory agencies, the

   completeness of design work needed by contractors for bidding and

   construction, and the scope of work undertaken on the second bid package

   and that Putnam Green Power LLC and Historic Cargill Falls Mill LLC

   reasonably relied on said misrepresentations and omissions to their

   detriment.

11. In the Underlying Action, Putnam Green Power LLC and Historic Cargill Falls

   Mill LLC allege, inter a/ia, that Renewable Power Consulting, P.A. and Nash

   intentionally engaged in serial misrepresentations and omissions, including

   incompetencies at the hiring stage, knowledge and communications with

   vendors, the progress of work at all stages, the timing of delivery of work

   product, the completeness of submissions to regulatory agencies, the

   completeness of design work needed by contractors for bidding and

   construction, and the scope of work undertaken on the second bid package

   and that Putnam Green Power LLC and Historic Cargill Falls Mill LLC


                                     ri
  Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 5 of 11




   reasonably relied on said misrepresentations and omissions to their

   detriment.

12. In the Underlying Action, Putnam Green Power LLC and Historic Cargill Falls

   Mill LLC allege, inter al/a, that Renewable Power Consulting, P.A. and Nash's

   conduct in connection with the Project constituted unfair and deceptive acts

   and practices in violation of the Connecticut Unfair Trade Practices Act, Conn.

   Gen. Stat. § 42-11 Ob(a).

13. In the Underlying Action, Putnam Green Power LLC and Historic Cargill Falls

   Mill LLC seek to discharge a mechanic's lien on the property due to

   Renewable Power Consulting, P.A. and Nash's work which was performed in

   an allegedly negligent and/or unprofessional manner.

14. In the Underlying Action, Putnam Green Power LLC and Historic Cargill Falls

   Mill LLC, allege, inter al/a, that they sustained damages, including but not

   limited to increased project costs, losses stemming from project delays, and

   additional time and expense to obtain engineering services resulting from

   Renewable Power Consulting, P.A. and Nash's conduct in connection with

   the Project.

                  COUNT I    -
                                 DECLARATORY JUDGMENT

15.The Hanover Insurance Company incorporates by reference into this Count all

   of the allegations appearing in paragraphs 1- 14 of this Complaint as if more

   fully set forth herein.

16.The Policy provides, in relevant part, the following:




                                      5
Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 6 of 11




    Business Owners Coverage Form

    Section II- Liability
 A. Coverages
 1. Business Liability
 a. We will pay those sums that the insured becomes legally
    obligated to pay as damages because of "bodily injury",
    "property damage" or "personal and advertising injury" to
    which this insurance applies.

 b. This insurance applies:
 (1) To ."property damage" only if:
        .   .




 (a) The    "property damage" is caused by an "occurrence"...
                ...




 B. Exclusions
 1. Applicable to Business Liability Coverage
    This insurance does not apply to:
                               *
    j. Professional Services


    *Amended Professional Liability Exclusion
    This endorsement modifies insurance provided under the
    following: Businessowners Coverage Form

    Section II- Liability is amended as follows:
     Paragraph B. Exclusion j. is replaced with the following:
    j. Professional Services
    "Bodily injury", or "property damage", "personal and
    advertising injury" caused by the rendering or failure to render
    any professional service, advice or instruction by you or on
    your behalf... This includes but is not limited to:

    (2) Preparing, approving, or failing to prepare or approve
    maps, drawings, opinions, reports, surveys, change orders,
    designs or specifications;



           o. Recall of Products, Work or Impaired Property *As
    modified by the "Businessowners Liability Special Broadening
    Endorsement"
    *
      Businessowners Liability Special Broadening Endorsement
    8. Product Recall Expense
Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 7 of 11




    a. Under Section II- Liability, B. Exclusions, Paragraph 1.0. is
    replaced in its entirety by the following:
    o. Recall of Products, Work or Impaired Property
    Damages claimed for any loss, cost or expense incurred by
    you or others for the loss of use, withdrawal, recall, inspection,
    repair, replacement, adjustment, removal or disposal of:

    (2) "Your work"

    If such product, work or property is withdrawn or recalled from
    the market or from use by any person or organization because
    of a known or suspected defect, deficiency, inadequacy or
    dangerous condition in it...


    F. Liability and Medical Expenses Definitions

    7. Executive Officer means a person holding any of the officer
    positions created by your charter, constitution, by-laws or any
    other similar governing document.

    9. "Impaired Property" means tangible property, other than
    "your product" or "your work", that cannot be used or is less
    usefulness because:
    a. it incorporates "your product" or "your work" that is known
    or thought to be defective, deficient, inadequate or dangers;
    or
    b. you have failed to fulfill the terms of a contract or
    agreement;
    if such property can be restored to use by:
 (1) The repair, replacement, adjustment or removal of "your
     product" or "your work"; or
 (2) Your fulfilling the terms of the contact or agreement

    14. "Occurrence" means accident, including continuous or
    repeated exposure to substantially the same general harmful
    conditions.

    18. "Property Damage" means

 a. Physical injury to tangible property, including all resulting loss
    of use of that property. All such loss of use shall be deemed
    to occur at the time of the physical injury that caused it; or
 b. Loss of use of tangible property that is not physically injured.
    All such loss of use shall be deemed to occur at the time of
    the "occurrence" that caused it.
                                    7
Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 8 of 11




    23. "Your work":
    a. means:
    (1) work or operations performed by you or on your behalf;
    and

    b. Includes:
    (1)warranties or representations made at any time with
    respect to the fitness, quality, durability, performance or use
    of "your work"; and
    (2) the providing of or failure to provide warnings or
    instructions



    Commercial Liability Umbrella Coverage Form
    Section I- Coverages
    Coverage A- Bodily Injury and Property Damage Liability
 1. Insurance Agreement
 a. We will pay on behalf of the insured the "ultimate net loss" in
    excess of the "retained limit" because of "bodily injury" or
    "property damage" to which this insurance applies...

 2. Exclusions
    This insurance does not apply to:

    q. Recall of Products, Work Or Impaired Property
    Damages claimed for any loss, cost or expense incurred b'
    you or others for the loss of use, withdrawal, recall, inspection,
    repair, replacement, adjustment, removal or disposal of:

    (2)Your work; or
    (3) "Impaired Property"
    If such.. .work or property is withdrawn or recalled from the
    market or from use by any person or organization because of
    a known or suspected defect, deficiency, inadequacy or
    dangerous condition in it.

    s. Professional Services
    "Bodily injury" or "property damage" due to rendering or failure
    to render any professional service. This includes but is not
    limited to:

    (2) Preparing, approving, or failing to prepare or approve,
    maps, shop drawings, opinions, reports, surveys, field orders,
    change orders or drawings and specifications by any
 Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 9 of 11




      architect, engineer or surveyor performing services on a
      project on which you serve as construction manager;
      (3) Inspection, supervision, quality control, architectural or
      engineering activities done by or for you in a project on which
      you serve as construction manager;
      (4) Engineering services, including related supervisory or
      inspection services.


      Section V- Definitions

      13. "Occurrence" means an accident, including continuous or
      repeated exposure to substantially the same general harmful
      conditions.

      18. "Property Damage" means:
      a. Physical injury to tangible property, including all resulting
      loss of use of that property. All such loss of use shall be
      deemed to occur at the time of the physical injury that caused
      it; or
      b. Loss of use of tangible property that is not physical injured.
      All such loss of use shall be deemed to occur at the time of
      the "occurrence" that caused it.

      28. "Your Work":
      a. means:
      (1) Work or operations performed by you or on your behalf...


17. The damages alleged by Putnam Green Power LLC and Historic Cargill Falls

   Mill LLC arose out of Renewable Power Consulting, P.A. and Nash's rendering

   or failure to render professional service, advice and/or instruction, including but

   not limited to: preparing, approving or failing to prepare or approve maps,

   drawings, opinions, reports, surveys, change orders, designs, or inspections as

   well as supervisory, inspection and engineering services.

18.The professional services provided by Renewable Power Consulting, P.A. and

   Nash in connection with the Project subject of the Underlying Action are
        Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 10 of 11




           excluded from coverage under the Professional Services exclusion as modified

           by the Amended Professional Liability Exclusion endorsement of the Policy.

       19.The damages alleged by Putnam Green Power LLC and Historic Cargill Falls

           Mill LLC arise out of loss, costs or expenses incurred for the loss of use,

           withdrawal, recall, inspection, repair, replacement, adjustment, removal or

           disposal of Renewable Power Consulting, P.A. and Nash's work in connection

           with the Project.

       20.The damages alleged by Putnam Green Power LLC and Historic Cargill Falls

           Mill LLC against Renewable Power Consulting, P.A. and Nash in connection

          with the Project subject of the Underlying Action are excluded from coverage

           under the     Product    Recall   Expense   exclusion   as   modified   by   the

           Businessowners Liability Special Broadening Endorsement of the Policy.




                                    PRAYER FOR RELIEF

Plaintiff demands a declaratory judgment by this Court against the defendants declaring

the following:

       1. The Hanover Insurance Company has no obligation under the Policy to

           defend Renewable Power Consulting, P.A. with respect to the claims made

           against it by Putnam Green Power LLC and Historic Cargill Falls Mill LLC in

           the Underlying Action.

       2. The Hanover Insurance Company has no obligation under the Policy to

           indemnify Renewable Power Consulting, P.A. with respect to the claims made


                                             10
       Case 3:19-cv-00881-JCH Document 1 Filed 06/06/19 Page 11 of 11




         against it by Putnam Green Power LLC and Historic Cargill Falls Mill LLC in

         the Underlying Action.

      3. The Hanover Insurance Company has no obligation under the Policy to

         defend Alfred Nash with respect to the claims made against him by Putnam

         Green Power LLC and Historic Cargill Falls Mill LLC in the Underlying Action.

      4. The Hanover Insurance Company has no obligation under the Policy to

         indemnify Alfred Nash with respect to the claims made against him by

         Putnam Green Power LLC and Historic Cargill Falls Mill LLC in the Underlying

         Action.




Dated: June 6, 2019

                                                   THE PLAINTIFF,
                                                   THE HANOVER
                                                   INSURANCE COMPANY


                                       By:
                                             i-"   Chri4heVP. Williams
                                                   Fed. Bar No. ct28876
                                                   Tara F. Racicot
                                                   Fed Bar No. ct30619
                                                   Conway Stoughton LLC
                                                   641 Farmington Avenue
                                                   Hartford, CT 06105
                                                   (860) 523-8000 (p)
                                                   (860) 523-8002 (f)
                                                   cwi lliamsconwavstouahton .com
                                                   tracicot(conwaystouq hton .com




                                          11
